              Case 5:18-cr-00258-EJD Document 185 Filed 12/02/19 Page 1 of 2



 1 JOHN D. CLINE (CA State Bar No. 237759)
   One Embarcadero Center, Suite 500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE A. TREFZ (CA State Bar No. 262770)
 6 SEEMA MITTAL ROPER (Admitted Pro Hac Vice)
   MICHELLE CHEN (Admitted Pro Hac Vice)
 7 PATRICK J. LOOBY (Admitted Pro Hac Vice)
   WILLIAMS & CONNOLLY LLP
 8 725 Twelfth Street, NW
   Washington, DC 20005
 9 Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
   Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com;
10 SMRoper@wc.com; MChen@wc.com; PLooby@wc.com

11 Attorneys for Defendant ELIZABETH A. HOLMES

12

13                               UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15                                       SAN JOSE DIVISION

16
     UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD-SVK
17                                             )
            Plaintiff,                         )   MOTION TO WITHDRAW MICHELLE
18                                             )   CHEN AS COUNSEL FOR DEFENDANT
       v.                                      )   ELIZABETH HOLMES
19                                             )
     ELIZABETH HOLMES and                      )
20   RAMESH “SUNNY” BALWANI,                   )
                                               )
21          Defendants.                        )   Hon. Edward J. Davila
                                               )
22                                             )
                                               )
23

24

25

26

27

28

     MOTION TO WITHDRAW MICHELLE CHEN AS COUNSEL FOR DEFENDANT ELIZABETH HOLMES
     CR-18-00258 EJD SVK
             Case 5:18-cr-00258-EJD Document 185 Filed 12/02/19 Page 2 of 2



 1          Pursuant to the Northern District of California’s Criminal Local Rule 44-2(b), Defendant

 2 Elizabeth Holmes respectfully requests that Michelle Chen be withdrawn as counsel of record for Ms.

 3 Holmes in this matter. Pursuant to Criminal Local Rule 44-2(b), all parties in this matter have been

 4 notified. After December 4, 2019, the undersigned will no longer be an associate with the law firm

 5 Williams & Connolly LLP, and will no longer participate in this case. Kevin M. Downey, Lance A.

 6 Wade, Amy Mason Saharia, Katherine A. Trefz, Seema Mittal Roper, and Patrick J. Looby of the law

 7 firm Williams & Connolly LLP, and John D. Cline, will continue to represent Ms. Holmes in this case.

 8

 9 Dated: December 2, 2019                       Respectfully submitted,

10                                               By: /s/ Michelle Chen

11                                               JOHN D. CLINE (CA State Bar No. 237759)

12                                               KEVIN M. DOWNEY (Admitted Pro Hac Vice)
                                                 LANCE A. WADE (Admitted Pro Hac Vice)
13                                               AMY MASON SAHARIA (Admitted Pro Hac Vice)
                                                 KATHERINE A. TREFZ (CA State Bar No. 262770)
14                                               SEEMA MITTAL ROPER (Admitted Pro Hac Vice)
                                                 MICHELLE CHEN (Admitted Pro Hac Vice)
15                                               PATRICK J. LOOBY (Admitted Pro Hac Vice)

16                                               WILLIAMS & CONNOLLY LLP

17
                                                 Attorneys for Elizabeth Holmes
18

19

20

21

22

23

24

25

26

27

28

     MOTION TO WITHDRAW MICHELLE CHEN AS COUNSEL FOR DEFENDANT ELIZABETH HOLMES
     CR-18-00258 EJD SVK
            Case 5:18-cr-00258-EJD Document 185-1 Filed 12/02/19 Page 1 of 2



 1 JOHN D. CLINE (CA State Bar No. 237759)
   One Embarcadero Center, Suite 500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE A. TREFZ (CA State Bar No. 262770)
 6 SEEMA MITTAL ROPER (Admitted Pro Hac Vice)
   MICHELLE CHEN (Admitted Pro Hac Vice)
 7 PATRICK J. LOOBY (Admitted Pro Hac Vice)
   WILLIAMS & CONNOLLY LLP
 8 725 Twelfth Street, NW
   Washington, DC 20005
 9 Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
   Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com;
10 SMRoper@wc.com; MChen@wc.com; PLooby@wc.com

11 Attorneys for Defendant ELIZABETH A. HOLMES

12

13                               UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15                                       SAN JOSE DIVISION

16
     UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD-SVK
17                                             )
            Plaintiff,                         )   [PROPOSED] ORDER GRANTING THE
18                                             )   MOTION TO WITHDRAW MICHELLE
       v.                                      )   CHEN AS COUNSEL FOR DEFENDANT
19                                             )   ELIZABETH HOLMES
     ELIZABETH HOLMES and                      )
20   RAMESH “SUNNY” BALWANI,                   )
                                               )
21          Defendants.                        )
                                               )   Hon. Edward J. Davila
22                                             )
                                               )
23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING THE MOTION TO WITHDRAW MICHELLE CHEN AS COUNSEL FOR
     DEFENDANT ELIZABETH HOLMES
     CR-18-00258 EJD SVK
           Case 5:18-cr-00258-EJD Document 185-1 Filed 12/02/19 Page 2 of 2



 1         Having considered the Motion to Withdraw Michelle Chen as counsel of record for Defendant

 2 Elizabeth Holmes in this matter, the motion is hereby GRANTED.

 3

 4         IT IS SO ORDERED.

 5

 6 DATED: __________________               ____________________________________________
                                                 HONORABLE EDWARD J. DAVILA
 7
                                              UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING THE MOTION TO WITHDRAW MICHELLE CHEN AS COUNSEL FOR
     DEFENDANT ELIZABETH HOLMES
     CR-18-00258 EJD SVK
